Citation Nr: 0027286	
Decision Date: 10/13/00    Archive Date: 10/19/00	

DOCKET NO.  93-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
1989, for the payment of additional disability compensation 
for a spouse.

2.  Whether the veteran's adopted son may be recognized as a 
helpless child for VA compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This case has twice previously 
been before the Board in October 1995 and again in December 
1997.  On each occasion, the case was remanded for additional 
development.  All development is now complete and the case is 
ready for appellate review.


FINDINGS OF FACT

1.  In the absence of evidence demonstrating that the veteran 
timely submitted evidence of divorces and subsequent 
remarriages to satisfy VA requirements for the award of 
additional compensation for various spouses, the RO was 
correct in not awarding such additional compensation earlier 
than March 1, 1989.

2.  BLM, adopted by the veteran in October 1993 when he was 
23, is not shown to have been a member of the veteran's 
household at the time he became 18 and he is not shown to 
have been permanently incapable of self-support at age 18. 


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date earlier 
than March 1, 1989, for additional compensation for a spouse 
have not been met.  38 U.S.C.A. §§ 5107(a), 5110(f), 1115, 
5107(a), 5111(a), (West 1991); 38 C.F.R. §§ 3.31, 3.205, 
3.401(b) (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

2.  The criteria for recognition of the veteran's adopted 
son, BLM, as a helpless child for VA compensation purposes 
have not been met.  38 U.S.C.A. §§ 101(4)(A), 5107(a) (West 
1991); 38 C.F.R. §§ 3.57, 3.210(c), 3.315(a), 3.356 (1996); 
Cumby v. West, 12 Vet. App. 363 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Law and Regulation:  An award of additional compensation on 
account of dependents (including a spouse) based on the 
establishment of a disability rating in the percentage 
evaluation specified by law shall be payable from the 
effective date of such rating; but only if proof of 
dependents is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f).  
Any veteran entitled to compensation at the rates provided by 
law, and whose disability is rated not less that 30 percent 
shall be entitled to additional compensation for dependents.  
38 U.S.C.A. § 1115 (emphasis added).  An award of additional 
compensation on the basis of a dependent will be effective at 
the latest of the following dates:  (1) The date of claim (in 
order of applicability): (i) the date of the veteran's 
marriage, if necessary evidence proving marriage is received 
within one year of the event, otherwise (ii) the date notice 
is received of the dependent's existence, if evidence is 
received within one year of VA request.  38 C.F.R. 
§ 3.401(b)(1).  Regardless of laws and regulations regarding 
effective dates, actual payment of VA benefits generally will 
commence the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31.   

Marriage is established by one of the following types of 
evidence:  (1) A copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record; (2) official report from 
service department as to marriage which occurred while 
veteran was in service; (3) the affidavit of the clergyman or 
magistrate who officiated; (4) the original certificate of 
marriage, if VA is satisfied that it is genuine and free of 
alteration, and; (5) the affidavits or certified statements 
of two or more eyewitnesses to the ceremony.  Additionally, 
any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205.

Facts:  In June 1989, in response to a VA award letter the 
previous month granting the veteran additional benefits for a 
spouse effective in March 1989, the veteran requested that 
she be provided additional benefits for earlier spouses to 
whom she had been married back to the time frame of "1976-
77" when she initially received her service-connected rating 
of 30 percent.  Therein, the veteran claimed that "all 
required marriage and divorce certificates were furnished to 
the VA as requested by the respective regional offices in 
Portland, Nashville, Little Rock and San Francisco."

In July 1990, the RO wrote the veteran that her 30 percent 
evaluation first became effective in October 1978 and that 
the evidence on file revealed that, at that time, she was 
separated from Mr. B, and that therefore no additional 
benefits were paid based upon his dependency, and 
subsequently that marriage ended in divorce in November 1979.  
At the time of her subsequent marriage to Mr. C, in November 
1979, additional benefits were paid based upon his 
dependency, effective from the date of that marriage in 
November 1979.  The additional benefit, based upon her 
marriage to Mr. C, continued until February 1981, at which 
time the veteran and Mr. C were divorced.  At the time of her 
marriage to Mr. Bu, in 1981, the evidence indicated that the 
RO requested the veteran to provide proof of termination of 
all prior marriages.  Mr. Bu, was not reflected as her 
dependent since the evidence  requested was not received and 
the claim was denied for failure to furnish the necessary 
evidence requested.  Additionally, no benefits were paid 
based upon the veteran's subsequent marriage to Mr. D, 
because at the time of that marriage, proof of termination of 
all prior marriages had also not been submitted by the 
veteran.  The veteran disagreed with this determination and 
this appeal followed.  In May 1991, the veteran was provided 
with an extremely detailed (statement of the case) chronology 
of the events which had occurred over time with respect to 
the veteran's receipt of VA compensation benefits including 
all award actions and including reference to various letters 
posted by the RO to the veteran requesting her to submit 
evidence necessary to support additional compensation based 
on dependency including proof of termination of prior 
marriages and subsequent proof of remarriages.

In May 1992, the veteran testified at a personal hearing at 
the RO.  She argued that she had in fact timely submitted 
documentary evidence of her divorces and remarriages over 
time.  She alleged that this evidence must have been lost by 
various VA personnel at various regional offices.  During the 
hearing , the veteran stated that as far as she knew, she 
never was accorded any benefits for any dependent spouse 
until she was so informed that she was receiving such 
benefits immediately prior to the filing of the present 
claim.  During the hearing, it was noted that it might be 
necessary to contact various RO's where the veteran had 
purportedly submitted evidence of marriage and divorce.  It 
was noted that, at various times, the veteran had dealt with 
regional offices in Oregon, Tennessee, California, Texas, and 
Louisiana.

In October 1995, the Board remanded this issue to the RO for 
additional development.  Specifically, the RO was to post 
requests to VA Regional Offices in San Francisco, Portland, 
Nashville, New Orleans, and Houston, to request those offices 
to conduct a search for any records of the veteran's 
marriages and divorces which might have been filed there but 
not filed in the veteran's claims folder.  In December 1997, 
the case was returned to the Board and the Board again 
remanded the claim to complete the development requested in 
its earlier remand action of 1995.  Also requested was a 
complete audit of the veteran's history of VA compensation 
payments including additional payments for spouses and 
children.  Upon completion of this second remand, evidence on 
file revealed that each identified RO had been contacted and 
provided negative results for a search for any additional 
records of the veteran's marriages and/or divorces.  The San 
Francisco RO had been moved to Oakland.  Additionally, an 
audit was provided in February 1999 which clearly detailed 
the veteran's receipt of VA benefits including benefits 
received for dependents.  The veteran was provided a copy of 
this audit along with a supplemental statement of the case 
prepared the same month.  

Analysis:  Initially, the Board finds that the veteran's 
claim for an earlier effective date for the payment of 
additional compensation on the basis of spouses is well 
grounded in that it is plausible.  All development requested 
on two previous remands has been completed and no additional 
development is indicated based upon all of the evidence on 
file.

The evidence on file reveals that the veteran became entitled 
to VA compensation at the 30 percent rate effective in 
October 1978.  Accordingly, an additional award for a spouse 
would not have been payable in any event until the time that 
the 30 percent evaluation became effective.  As initially 
found by the RO in July 1990, at that time, she was separated 
from her current husband so no additional benefits were paid 
based upon his dependency.  That marriage ended in divorce in 
November 1979.  Later that same month, the veteran married 
Mr. C, and an additional benefit was paid her based upon his 
dependency effective the date of the marriage and this 
continued until February 1981 at which time she was divorced 
from Mr. C  At the time of her marriage to Mr. Bu, in 1981, 
she was requested to provide proof of termination of all 
prior marriages and she was not paid an additional rate for 
his dependency because the evidence requested was not 
received and that request was denied for failure to furnish 
the evidence requested.  Additionally, no additional VA 
compensation benefits were paid for intervening spouses 
including Mr. D, Mr. N and Mr. L, from July 1980 through 
August 1986 because no records reflecting those marriages or 
subsequent divorces were provided by the veteran to any RO.  

The veteran's claims folder was next reviewed in connection 
with her claim for educational assistance received in 
February 1989, in which she indicated her current marriage to 
Mr. M.  In March 1989, the veteran was requested to furnish 
certified copies of previous divorces in order to establish 
entitlement to benefits for Mr. M, and the requested 
certified copies were received and stamped by VA in April 
1989.  Based upon the receipt of the informal claim earlier 
in February 1989, the veteran was then accorded compensation 
with an additional amount for a dependent spouse effective in 
March 1989, which is the effective date at issue in this 
case.

A search of the veteran's extensive claims folder and 
requests to other ROs in San Francisco (Oakland), Portland, 
Nashville, New Orleans, and Houston, failed to result in the 
discovery of any timely submitted documentation of marriages 
and divorces which would entitle the veteran to the receipt 
of an effective date earlier than March 1989 for additional 
VA compensation on the basis of a spouse.  While the veteran 
has vehemently argued that she did in fact submit such 
documentation in a timely manner to various ROs and that VA 
must have lost these records, aside from her assertions, 
there is no objective evidence on file which bears this out.  
The evidence on file does show that the veteran's claims 
folder was lost or misplaced for a time after she moved to 
California in the 1980's, but there is no objective evidence 
indicating that any individual records in her claims folder 
were lost at that time.  

To resolve situations such as the one in the present appeal, 
the Court of Appeals for Veterans Claims (Court) has defined 
a presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, Courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14015 (1926)).  While the 
Ashley case dealt with regularity and proceedings at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the case at present.  The Court 
specifically held that statements made by an appellant, 
standing alone, were not the type of "clear evidence to the 
contrary" which was sufficient to rebut the presumption of 
regularity in RO operations.  Id. at 274.  The presumption of 
regularity as applied in the present case provides that, in 
the normal course of business, had the RO received the 
veteran's notifications of additional dependent spouses, 
including proper documentation of current marriages together 
with proper documentation of all previous divorces, it would 
have taken action on those notifications in due course.  In 
the face of this presumption, the veteran's argument that 
various regional offices have lost or misplaced certain 
records she timely submitted is not persuasive.  

A clear preponderance of the evidence of record is against 
the award of an effective date for the payment of dependency 
benefits for intervening spouses (Bu, D, N, and L) because 
proper documentation of those marriages and all previous 
divorces were not timely filed with VA.  While it is possible 
that records of any one or two of these divorces and 
subsequent remarriages might have been misplaced, it is less 
likely that records of six divorces and six subsequent 
remarriages were all timely filed and then all lost or 
misplaced between February 1981 and the currently established 
effective date of March 1989.  It is also noteworthy that, in 
response to the RO's March 1989 letter to the veteran 
requesting her to furnish certified copies of prior marriages 
and divorces, the veteran was subsequently able to provide 
multiple copies of previous marriages and divorces sufficient 
to reestablish her entitlement to additional compensation for 
a spouse.  It is also noteworthy that in testimony at the May 
1992 personal hearing, the veteran clearly intimated that she 
was unaware that she was entitled to any additional VA 
compensation benefits on behalf of a spouse until matters 
giving rise in the initiation of this appeal came to light.

Upon careful review of the veteran's extensive claims folder 
and all evidence contained therein, the Board finds that a 
clear preponderance of the evidence supports all award 
actions taken by the RO as detailed in the February 1999 
audit of the veteran's historical award of VA compensation 
benefits.  Additional payments for dependents, including 
dependent spouses, appears to have been made in accordance 
with the governing law and regulations upon receipt of the 
necessary evidence of prior divorces and subsequent 
marriages.  The presumption of regularity applies in this 
case and is not rebutted by the veteran's contentions of 
numerous lost or misplaced records alone.


II.  Helpless Child

Law and Regulation:  Except as provided elsewhere, the term 
"child" of the veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).

Subject to provisions regarding adopted children, the term 
"child" also includes a person who became permanently 
incapable of self-support before reaching the age of 
18 years, who was a member of the veteran's household at the 
time he became 18 years of age, and who was adopted by the 
veteran, regardless of the age of such person at the time of 
adoption.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(3) 
(emphasis added).  An adopted child means a child adopted 
pursuant to a final degree of adoption.  38 C.F.R. § 3.57(c).  
See also 38 C.F.R. § 3.210(c).

A child of a veteran may be considered a "child" after age 18 
for purposes of benefits under Title 38, United States Code, 
if found by a rating determination to have become, prior to 
age 18, permanently incapable of self-support.  38 U.S.C.A. 
§ 101(4)(B); 38 C.F.R. § 3.315.  

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  Principal factors for 
consideration are:  (1) The fact that a claimant is earning 
his or her own support is prima facie evidence that he is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his own efforts 
is provided with sufficient income for his reasonable 
support.  (2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later 
date, even though there may have been a short intervening 
period or periods when his condition was such that he was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  (3) It should be born in mind 
that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases, there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.  
(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involve no actual or 
substantial rendition of services.  38 C.F.R. § 3.356.  

Facts:  BLM, the individual for whom the veteran has claimed 
helpless child status for VA compensation purposes was born 
in Klamath County Oregon in April 1970 as issue of the 
veteran's 11th husband (CBM) and his former wife (YLM).  That 
is, the veteran was not BLM's biological mother.  Divorce 
records reveal that BLM's natural parents were divorced in 
Klamath Falls, Oregon, in January 1981, and custody of BLM 
was awarded to his natural mother YLM.  The veteran and CBM 
(BLM's natural father) were first married in July 1987 in 
Redding, California.  A Klamath County court order shows that 
in March 1988, three weeks before BLM's 18th birthday, 
custody of BLM was changed from his natural mother to CBM, 
the veteran's spouse at that time.  The veteran subsequently 
divorced CBM in July 1989 but remarried him the day following 
divorce and then she divorced him a second time in March 
1995.  In April 1991, the veteran claimed entitlement to 
Chapter 35 educational benefits for her stepson BLM.  A 
Baxter County, Arkansas, probate court decree reveals that 
the veteran adopted BLM, with the consent of his natural 
parents, in October 1993, and BLM was 23 years old at the 
time. 

With respect to BLM's education, in March 1991, the assistant 
principal of the Klamath Union High School (in Oregon) wrote 
that BLM withdrew from high school in "May 1988" (the month 
following his 18th birthday) to pursue a GED.  He wrote that 
BLM did okay early in high school but later had difficulty 
after several medical procedures kept him out of school.  
Other records on file including statements of the veteran 
indicate that BLM successfully obtained a GED.  BLM later 
successfully completed a vocational rehabilitation program in 
auto mechanics from December 1991 through July 1993.  

A September 1988 statement from a private physician 
associated with the Oregon Health Sciences University in 
Portland wrote that BLM had been a patient of theirs and had 
undergone a surgical procedure of the spine at T-5 with 
biopsy of a spinal cord tumor.  The diagnosis from biopsy 
revealed a very, very rare vascular tumor called a sclerosing 
angioma.  He wrote that BLM had missed school as a result of 
weakness in his lower extremities and spinal curvature caused 
by the presence of this tumor.  It was recommended that 
provisions be made for BLM to make up schooling and complete 
his high school curriculum.  

In July 1991, it appears that BLM commenced treatment at age 
21 with the Arkansas Children's Hospital in Little Rock, 
Arkansas.  He was hospitalized for approximately one week and 
provided significant evaluation.  The discharge summary of 
this initial admission clearly noted that BLM had "been 
previously followed at the Portland, Oregon Shriner's 
Hospital."  BLM himself reported to physicians at the 
Arkansas Children's Hospital that "[h]e lived with his mother 
until one month ago.  Now he lives with his stepmother and 
father in Missouri."  Under history, BLM apparently reported 
that he began having some lower extremity problems at age 8 
which required shoe inserts.  By age 14 he could not keep up 
with other children in athletics but it was not until the age 
of 17 in 1987 that an MRI was obtained in the Portland 
Shriner's Hospital which revealed a mass which when biopsied 
was diagnosed as a sclerosing angioma.  The tumor was benign 
and removal was considered but not accomplished.  He had been 
followed with repeat MRI's which reportedly had revealed some 
shrinkage of the mass.  BLM had required bracing for 
stabilization of his right leg.  The tumor had resulted in 
incomplete paraparesis, right greater than left and had 
resulted in scoliosis of the spine.  BLM also complained of 
nightmares.  Other than this tumor and its effects, BLM was 
basically healthy.  BLM indicated that he did well in school 
until approximately sixth grade at which point he had 
difficulty with reading and comprehension.  BLM stated that 
he drank occasionally and smoked approximately one carton of 
cigarettes every two weeks.  He was independent with 
activities of daily living and bowel and bladder were 
continent.  He had independent ambulation but used a hinged 
plastic orthotic.  

Physical examination revealed a pleasant, large male in no 
acute distress who was alert and oriented times three.  The 
extremities had no edema but his right thigh was 
54 centimeters compared to his left at 57 centimeters and his 
right calf was 33 centimeters and his left calf was 
37.5 centimeters.  There was functional range of motion of 
the upper extremities although he lacked 20 degrees of full 
extension of the bilateral elbows.  The lower extremities had 
full active range of motion in the hip and knee and ankle on 
the left.  He lacked full active range of plantar flexion and 
dorsiflexion on the right ankle and had tight heel cords on 
the right.  The hips were externally rotated on the right and 
appeared to sublux with adduction and flexion.  Bachmann's 
sign was negative and there was no anterior or posterior 
drawer sign.  There was no collateral laxity.  There was 
right ankle valgus and right hallux valgus.  Strength of 
upper extremities was 4 plus to 5.  The lower extremities 
(right over left), showed 4 plus/4 plus hip flexion, hip 
extension was 4 plus/4 plus, abduction 3/4 plus, adduction 4 
plus/4, knee flexion 4/5, knee extension 4/5, and ankle 
plantar flexion was 2 plus/5, dorsiflexion 2 plus /5.  
Cranial nerves were grossly intact and deep tendon reflexes 
were symmetrical in the upper extremity and in the lower 
extremity his right deep tendon reflexes were markedly 
increased.  There was a right Babinski sign.  On examination 
of the back, there was a right shoulder depression and the 
right iliac was slightly higher than the left and there was a 
right thoracic paraspinous hump prominence.  Gait exhibited a 
right Trendelenburg and some right knee instability and 
severe right ankle valgus.  

During hospitalization, the veteran was evaluated with video 
electroencephalogram for nightmares over a three-day period 
and the veteran had no nightmares although he did sleepwalk 
on one occasion.  There was no seizure activity.  A sleep 
specialist felt that he might have a sleep deficit disorder 
in that he had an unusual sleep pattern where he did not go 
to sleep until 2 or 3 o'clock in the morning.  He was given 
medication to assist in sleep and it was recommended that he 
gradually correct sleep habits with progressively going to 
bed at an earlier time.  He was noted to have weakness with 
expressive and receptive vocabulary skills and word finding 
problems.  Psychomotor speed was intact.  He had mild 
depressive symptoms.  He was found to have poor reading 
skills and his IQ was in the lower average range of 83.  It 
was suggested that he pursue vocational training instead of 
college.  He was evaluated by a speech pathologist who noted 
a moderate expressive language disorder.  He was evaluated 
for a new brace which was obtained and markedly improved his 
gait adding much knee stability and improved ankle valgus 
deformity.  He also underwent physical therapy in which he 
went through strengthening and endurance exercises and it was 
noted that he had marked improvement in strength over a very 
short period.  It was likely that he had had very little 
recent exercise and his weakness was due somewhat to 
inactivity.  He was evaluated in occupational therapy as well 
and found to be independent in his activities of daily 
living.  

Further MRI testing of the head was negative and testing of 
the cervical and thoracic spine showed a hinting spinal cord 
tumor with enhanced torsion of the tumor noted at T2 through 
T4.  A neurosurgery evaluation contemplated whether or not 
the tumor should be removed and it was recorded that such 
surgery would be risky for further neurological impairment.  
It was recommended that the tumor be closely followed and 
evaluated at a later date to assess if further neurological 
decline had occurred.  X-ray studies of the spine revealed a 
45 degree left thoracic scoliosis between T1 and T11 and a 
second curve between T11 and L2 which measured 34 degrees.  
Scoliosis was considered progressive and, if it continued, a 
stabilization procedure would have to be considered.  At 
discharge, it was recommended that BLM seek vocational 
education, that he receive ongoing counseling for social 
problems and to continue physical therapy for strengthening 
and endurance. 

A separately obtained neurological consultation performed 
during this 1991 hospitalization by a different physician 
also recorded BLM's statement that "He moved from Oregon 
three weeks ago where he had been living on and off with his 
mother [and] is now living [with] his father and stepmother."  

There is evidence on file that in 1992, BLM was driving an 
automobile and had a motor vehicle accident which resulted in 
probable concussion and injuries to his right leg.  A January 
1993 private medical record from the Arkansas Children's 
Hospital noted that BLM's history was very much consistent 
with post-traumatic amnesia.  A concussion significant enough 
to cause loss of consciousness typically if not always 
produces at least a brief retrograde and usually anterograde 
amnesia.  This accident occurred in October 1992 while BLM 
was apparently successfully attending the Hot Springs 
Rehabilitation Center.  Immediate post accident X-rays 
revealed an "old" cervical spine fracture of which no one was 
apparently previously aware.  It was also noted that BLM had 
recently had surgery for correction of right ankle 
positioning with which BLM was very pleased.  A post accident 
CT scan was normal.  On examination in October 1992, a 
Children's Hospital doctor wrote that BLM was walking as well 
as he had ever seen him and he was alert, cooperative, 
coherent and oriented.  In September 1993, another private 
physician from the Arkansas Children's Hospital wrote that 
BLM had an extensive spinal cord tumor possibly present from 
birth or early childhood which was rare and which had caused 
neurologic disability with scoliosis and right lower 
extremity paresis with footdrop.  The tumor might grow very 
slowly if at all or could cause slowly progressive increased 
neurologic disability.  It would require follow-up 
evaluation.  

In May 1994, the veteran was provided with a VA general 
medical examination in conjunction with the helpless child 
claim.  His medical history was discussed.  It was noted that 
he was in a motor vehicle accident in 1992 in which he 
suffered a brain concussion and also an injury to his right 
knee and right foot.  In February 1994 he had surgery on the 
right knee for removal of cartilage.  This resulted in an 
easing of pain.  Physical examination was essentially normal 
in all areas with the exception of a right limp upon walking.  
It was noted that the right leg was approximately 1 
1/2 centimeters shorter than the left.  There was atrophy of 
the right lower extremity compared with the left.  The 
diagnoses were status post injury and surgery of the right 
knee and right first toe with mild hallux valgus.  

Also in May 1994, the veteran was provided with a VA 
psychiatric examination.  BLM reported problems with memory 
and with concentration and that these problems began long ago 
but had been worse in the "past year."  His 1992 motor 
vehicle accident with loss of consciousness and concussion 
was noted.  He reported that he lived in an apartment and 
said he still spent a lot of time with his parents.  He had 
attended a rehabilitation center in Arkansas and had 
completed their program in auto mechanics in December 1993 
although he was not working.  He stayed most of the time at 
his parents house and did chores for them and did have 
friends with whom he visited regularly.  He reported 
difficulty reading and comprehending material but did not 
know whether he had any specific learning disability.  Mental 
status examination revealed no anxiety or dysphoria and mood 
was euthymic and affect was appropriate to content.  Thought 
process and associations were logical and tight with no 
loosening or confusion, and he was oriented times three with 
no memory impairment noted.  Insight and judgment were 
adequate.  The VA physician felt that BLM was competent and 
was not in need of any psychiatric hospitalization.  The 
diagnosis was developmental disorder, not otherwise 
specified.  This physician also wrote that he could not find 
enough evidence to warrant a diagnosis of any form of organic 
mental disorder.  

In June 1994, the veteran was provided with a VA neurological 
examination.  Examination revealed the veteran was alert and 
oriented and appeared in no acute distress.  Speech was 
normal but gait was abnormal.  There was a pronounced limp 
when weight bearing on the right leg and a mild limp when 
bearing weight on the left leg with partial footdrop 
bilaterally.  He was able to walk without the aid of a walker 
or a cane.  Motor examination revealed well developed muscles 
in both upper extremities with good grip strength 
bilaterally.  Flexion and extension at the elbow, and 
abduction and adduction at the shoulders were good 
bilaterally.  The right leg had atrophy when compared with 
the left.  Despite such atrophy however, no fasciculations 
were noted in either of the lower extremities.  There was 
mild weakness to flexion in the left hip and severe weakness 
in flexion of the right hip.  There was mild weakness to 
flexion and extension at the left knee and severe weakness in 
flexion-extension of the right knee.  The right leg had about 
60 percent of normal function for motor testing and the left 
leg had about 80 percent of normal function for motor 
testing.  He had an area of loss of sensation on the right 
side of the back and trunk but there was no other sensory 
loss except for sensation of the right great toe.  The 
impression was residual weakness in both lower extremities 
secondary to "removal of" a spinal cord tumor, worse on the 
right than on the left with severe atrophy of the right side.  
Also noted was an area of sensory loss in the back and trunk 
from T2 to T10 on the right.  Also noted was post concussion 
status with no post concussion symptoms from a motor vehicle 
accident in 1992.  

Analysis:  Initially, while this finding appears to be 
somewhat of a close call, the Board finds that the veteran's 
claim that BLM is a helpless child is well grounded in that 
this claim is at least plausible.  See Cumby v. West, 12 Vet. 
App. 363 (1999).  A substantial amount of evidence has been 
collected for review and the veteran has been provided every 
opportunity to submit all evidence in support of this claim.  
However, the Board finds that a clear preponderance of the 
evidence of record is against a finding that BLM satisfies 
the requirement of being a helpless child of the veteran.  

First, the laws and regulations provided above contain 
certain core requirements which must be met before VA may 
find that BLM may be considered a "child" of the claimant-
veteran.  38 C.F.R. § 3.57(a)(3) provides that a "child" 
includes a person who became permanently incapable of self-
support before reaching age of 18 years, who was a member of 
the veteran's household at the time he became 18 years of 
age, and who was adopted by the veteran regardless of the age 
of such person at the time of adoption.  Accordingly, while 
BLM is not the veteran-claimant's biological mother, she 
effected a legal adoption of BLM in October 1993.  While this 
legal adoption was not effected until BLM was actually 23 
years old, according to the governing regulation, that fact 
is irrelevant.  However, the Board finds that a clear 
preponderance of the evidence on file reveals that BLM was 
not a member of the veteran's household at the time he became 
18 years of age.  This was a principle  basis for the RO's 
initial denial of the veteran's claim for helpless child 
status for BLM in its August 1994 decision letter.  

The veteran presented no testimony on this issue at the time 
of her personal hearing at the RO in May 1992.  In October 
1994, in response to the RO's initial denial of her claim, 
she wrote "I adopted him in 1993, custody in 1987."  However, 
while she initially married BLM's biological father CBM in 
July 1987, CBM's earlier divorce judgment from BLM's 
biological mother provided custody of BLM to his biological 
mother in Klamath County, Oregon.  The veteran's July 1987 
marriage certificate to CBM documents that they were married 
in Redding, California.  Furthermore, the actual Klamath 
County circuit court order granting a change of custody from 
BLM's biological mother to his biological father CBM was not 
effected legally until March 1988, approximately three weeks 
before BLM's 18th birthday.  Other than the veteran's 
statement, there is no objective evidence that BLM resided in 
the veteran's household from and after the time of her 
initial marriage to BLM's biological father in July 1987.  
Moreover, although a legal change of custody from BLM's 
biological mother to his biological father was actually 
effected three weeks prior to BLM's 18th birthday, no 
objective evidence indicates that BLM actually moved into the 
veteran's household at any time during the three weeks prior 
to BLM's 18th birthday.  

In this regard, the Board finds it noteworthy that the 
assistant principal of the Klamath Union High School wrote a 
letter stating that BLM withdrew from Klamath Union High 
School in Oregon in "May 1988", which was one month after 
his 18th birthday.  It seems clear that BLM resided with his 
biological mother in Klamath County, Oregon, under her care, 
custody and control, while attending high school, at least 
until that time despite any legal change of custody to BLM's 
biological father (the veteran's current husband) some three 
weeks before his 18th birthday.  The Board also finds it 
noteworthy that medical evidence on file shows that BLM was 
principally provided his medical care at the Oregon Heath 
Sciences University in Portland during this period.  In late 
September 1988, six months after BLM's 18th birthday, a 
private physician from that institution noted that BLM had 
been their patient and had missed school which he needed to 
make up.  He then suggested that BLM be referred to a 
physician at the University of California in San Francisco, 
apparently nearer to where the veteran and BLM's biological 
father resided in Redding, California.  

Additionally, the Board finds it noteworthy that medical 
records reveal that BLM first began to receive treatment at 
the Arkansas Children's Hospital in July 1991 (at age 21) and 
that BLM himself clearly reported that he had been previously 
followed in the Oregon Shriner's Hospital in Portland and 
that he had lived with his mother until one month earlier and 
only now lived with his stepmother and father in Missouri.  
BLM also clearly repeated an identical history to a separate 
physician during this hospitalization which documented that 
he had moved from Oregon three weeks ago where he had been 
living on and off with his mother.  

The objective evidence on file seems to clearly reveal that 
BLM did not become a member of the veteran and his biological 
father's household until approximately June 1991, when he was 
already 21 years old.  This appears consistent with actions 
taken by the veteran to adopt BLM effective in October 1993.  
She and BLM's biological father were then divorced for the 
second time effective in March 1995.  Accordingly, although 
the actual date of BLM's age at the time of his adoption by 
the veteran in this case is irrelevant to the claim, because 
BLM is not shown to have been a member of the veteran's 
household at the time he became 18 years of age, he may not 
be considered to be her "child" for purposes of perfecting 
her claim that BLM be accorded helpless child status for VA 
compensation purposes.

Second, while BLM is shown to have had a significant degree 
of disability prior to his 18th birthday, the competent 
clinical evidence on file does not reveal that BLM was 
permanently incapable of self-support by reason of mental 
and/or physical defects at the date of attaining the age of 
18 years as such finding is described in 38 C.F.R. § 3.356.  
The clinical evidence on file shows that BLM had a congenital 
or developmental benign tumor in the area of the thoracic 
spine which had likely been evolving for many years and which 
was first discovered when BLM was 17 years old.  This tumor 
clearly resulted in a degree of disability of the lower 
extremities, right greater than left, which affected his 
ability to walk but which is not shown to have rendered him 
unable to walk at any time prior to or after his 18th 
birthday.  The tumor resulted in disability of the lower 
extremities including a loss of muscle strength, right leg 
atrophy, and partial bilateral footdrop, right greater than 
left.  However, clinical evidence from the July 1991 private 
hospitalization shows that lower extremity disability was 
subject to quantifiable improvement with correct 
orthotics/bracing and with strengthening through physical 
therapy. Additionally, BLM is shown to have had a degree of 
scoliosis of the mid back spine which was and remains 
progressive in nature but the degree of disability from 
scoliosis at or prior to age 18 did not itself result in 
significant identifiable disability.  

Additionally, BLM is shown to have had at least some degree 
of difficulty in reading, comprehension and concentration 
prior to age 18 but the fact remains that BLM is shown to 
have satisfactorily proceeded through schooling until high 
school which was only interrupted at age 17 upon discovery of 
the tumor.  However, BLM was subsequently able to achieve a 
GED and thereafter was accepted for and is documented to have 
satisfactorily completed a two-year vocational rehabilitation 
course of training in auto mechanics.  No organic brain 
disorder has ever been diagnosed and the most recent VA 
examination completed in May 1994 when BLM was 24 years old, 
resulted in a diagnosis of a developmental disorder not 
otherwise specified.  However, all medical evidence on file 
has shown BLM to be essentially competent and able to 
function under the ordinary conditions of daily life 
emotionally and psychiatrically.  

Collectively, while the clinical evidence on file clearly 
demonstrates that BLM had a definite or even possibly a 
considerable overall level of disability at or prior to age 
18, no clinical evidence on file from before or after his 
18th birthday presents a disability picture which could be 
fairly characterized as demonstrating a permanent incapacity 
for self-support by reason of mental and/or physical defects.  
See Cumby v. West, 12 Vet. App. 363 (1999).  Additionally, 
while there is no clinical evidence on file clearly 
distinguishing actual degrees of disability, it is clear that 
BLM sustained a motor vehicle accident in October 1992, well 
after his 18th birthday, which resulted in a concussion and 
additional superimposed disability to his right leg, 
principally the knee.  However, even including this level of 
disability clearly incurred after age 18, the collective 
picture of disability presented by the three VA examinations 
conducted in 1994, well after BLM's 18th birthday also fail 
to demonstrate a disability picture of permanent and total 
disability or permanent incapability of self-support.  No 
clinical evidence on file clearly or indirectly opines that 
BLM was permanently incapable of self-support at the time he 
attained the age of 18 years.  While the veteran is not shown 
to have maintained employment of any kind at least through 
1994, it is simply unknown whether he has ever attained any 
employment since that time.  In any event, in accordance with 
38 C.F.R. § 3.356, an absence of identifiable employment 
itself is not to be considered as a major factor in the 
determination to be made unless it is shown that such absence 
was due to physical and/or mental defects.  While the 
clinical evidence does reveal that BLM would be unable to 
perform certain types of employment it is clear that the 
clinical picture presented by the evidence on file does not 
demonstrate that he would be unable to perform any form of 
substantially gainful employment by reason of physical and/or 
mental defects. 

For these reasons and bases, the Board finds that a 
preponderance of the evidence is against the finding both 
that BLM qualifies as a "child" of the veteran because he is 
not shown to have been a member of the veteran's household at 
the time BLM attained the age of 18 years, and that a 
preponderance of the evidence is also against the finding 
that BLM satisfied the requirements of a "helpless child" as 
he is not shown to have been permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining 18 years of age.  


ORDER

Entitlement to an effective date earlier than March 1989 for 
payment of additional disability compensation for a spouse is 
denied.

Entitlement to recognition of the veteran's adopted son BLM 
as a helpless child for VA compensation purposes is denied.



		
	Wayne M. Braeuer
	Veterans Law Judge
	Board of Veterans' Appeals 




 

